Title: To George Washington from Brigadier General Charles Scott, 18 June 1778
From: Scott, Charles
To: Washington, George


                    
                        Sir,
                        [Valley Forge] June 18th 78
                    
                    I have reconsider’d the several Questions your Excellency propos’d last evening, and am of Opinion that we ought by no means to risque a General Action—I don’t think it would be proper to move this Army, or any part of it, from this strong ground untill the Route of the Enemy is certainly ascertain’d. I have not the most distant Idea of having it in our power to annoy the Enemy on their March to Amboy, if that should be their Route. My Opinion on those three simple Questions has in some measure answer’d the Whole, or rather made it unnecessary to proceed farther; I hope it meets with your Excellency’s Approbation, and am with the greatest respect yr mo. obedt Servt
                    
                        Chs Scott
                    
                